DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 02/16/21 has been acknowledged.
Applicant amended Specification to overcome its objection presented by a Non-Final Rejection mailed 11/17/20 and to overcome rejections of independent Claims 1 and 16 under 35 U.S.C. 112(a). Applicant further amended examined Claims 1, 2, 4, 5, 6, and 7, and amended claims directed to inventions not chosen for examination (including Claim 16). 

Status of Claims
Claims 3 and 8-16 were earlier excluded from consideration (with respect to prior art) as belonging to inventions not chosen for examination.
Claims 1, 2, and 4-7 are examined on merits herein.

Claim Objections
Claims 1, 4, and 5 are objected to because of the following informalities:  
Line 5 of Claim 1 recites: “conversion of light incident”. Examiner suggests changing the recitation to: “conversion of a 
Lines 1-2 of Claim 4 recite: “the semiconductor substrate corresponds to a silicon”. Examiner suggests changing the recitation, for a better clarity, to the following: “the semiconductor substrate comprises silicon”.
Line 2 of claim 5 recites: “detect infrared light”. Examiner suggests changing the recitation to: “detect an infrared light”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1: Lines 7-8 of Claim 1 recite: “the avalanche multiplication region is in each pixel region”. The recitation is unclear, since the species chosen for examination and shown in Fig. 1 does not teach that “the avalanche multiplication region” (e.g., as a whole region) is formed in each pixel region, but teaches that only a part of the region is formed in a pixel region. 
Appropriate correction is required to clarify the claim language.
For this Office Action, the above limitation of claim 1 was interpreted as: Examiner suggests changing the recitation to the following: “each pixel region comprises a portion of the avalanche multiplication region
In re Claims 2 and 4-7: Claims 2 and 4-7 are rejected under 35 U.S.C. 112(b) due to their dependency on Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shinichiro et al. (JP 2015167219) in view of Jin et al. (US 2015/0189200) and Rennie (US 2010/0177223).
In re Claim 1, Shinichiro teaches a sensor chip comprising (Figs. 2, 6, 8):
a plurality of pixel regions (Abstract);
a semiconductor substrate 112 (paragraph 0029) that includes photodiodes 111 (paragraph 0029) configured to generate carriers through a photoelectric conversion of (a) light incident on the semiconductor substrate; wherein 
one photodiode 111 is provided for one pixel region 116 of the plurality of pixel regions (paragraph 0029); 
a plurality of on-chip lenses 122 (paragraph 0036) in a pixel region 116 (such as shown in a vertical direction of Fig. 8.2, paragraph 0071) of the plurality of pixel regions, wherein each on-chip lens is configured to condense the light incident on the semiconductor substrate 112 (Claim 3), wherein 
the plurality of the on-chip lenses 122 is in contact with the semiconductor substrate 112 (e.g., in an indirect contact, through layers 121 and 128).
Shinichiro does not teach an “an avalanche multiplication region configured to multiply carriers generated through photoelectric conversion”, wherein “each pixel region comprises a portion of the avalanche multiplication region” (in accordance with the claim interpretation) e.g., Shinichiro does not teach a single avalanche photodiode different parts of which are used in different pixel regions of the plurality of pixel regions.
Jin teaches (Fig. 9, paragraph 0085) a single photodiode 5100 different parts of which are used in different pixel regions (wherein each pixel region comprises its own color filter 5200)
Rennie teaches (Figs. 1-2A) a sensor chip which pixel (paragraphs 0108-0109) comprises an avalanche photodiode created by layers 2, 3, 4 (paragraph 0116) and  multiplying carriers generated through photoelectric conversion (paragraph 0012).
Shinichiro, Jin, and Rennie teach analogous art directed to a sensor chip being an image sensor chip a pixel of which comprises a photodiode, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Shinichiro sensor chip in view of the Jin and Rennie sensor chips, since they are from the same field of endeavor, and Rennie created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Shinichiro device by creating one photodiode for a plurality of pixel regions (per Jin), such that a corresponding portion of the photodiode is used in a 
It would have been further obvious for one of ordinary skill in the art before filing the application to modify the Shinichiro/Jin device by substituting its photodiode with an avalanche photodiodes of Rennie comprised an avalanche multiplication regions, wherein it is desirable to increase a sensitivity of the sensor chip (Rennie, paragraphs 0011-0013, 0130).
In re Claim 2, Shinichiro/Jin/Rennie teaches the sensor chip of Claim 1 as cited above.
Shinichiro further teaches the sensor chip comprising (Fig. 2): a wiring layer 118 on a front surface side of the semiconductor substrate 112 (paragraphs 0029-0030), wherein the sensor chip is of a back-illuminated type in which a back surface of the semiconductor substrate is illuminated with light (paragraph 0033).
Shinichiro does not teach that the wiring is a light-reflecting wiring, since does not teach a wiring material.
Rennie teaches (Fig. 1) a wring layer laminated on a front surface side of a semiconductor substrate 7, the wiring layer comprised metal wirings 14 (paragraph 0112) which inherently is reflective, since one of definitions of metals is being “shiny”.
It would have obvious for one of ordinary skill in the art before filing the application to modify the Shinichiro/Jin/Rennie device of Claim 1 by substituting Shinichiro wirings made from an unknown material with wiring made from a light-reflecting metal (per Rennie), in order to enable creation of wiring. In addition, in accordance with MPEP 2144.07: Art Recognized Suitability for an Intended Purpose [R-prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960
In re Claim 4, Shinichiro/Jin/Rennie teaches the sensor chip of Claim 1 as cited above, including the semiconductor substrate. 
Shinichiro does not teach that silicon is used in the semiconductor substrate, since does not explicitly teach any semiconductor material used as the substrate.
Rennie teaches a silicon substrate (paragraphs 0016, 0126).
It would have been obvious for one of ordinary skill in the art before filing the application to substitute the unknown semiconductor substrate used by Shinichiro with silicon substrate of Rennie, in order to enable creation of the sensor chip’ substrate.
In re Claim 5, Shinichiro/Jin/Rennie teaches the sensor chip of Claim 1 as cited above. 
Shinichiro does not teach that the semiconductor substrate is configured to detect an infrared light.
Rennie teaches (paragraph 0126) that GaAs can be used as a semiconductor substrate.
It would have been obvious for one of ordinary skill in the art before filing the application to substitute the semiconductor substrate of Shinichiro made from unknown semiconductor material with GaAs substrate of Rennie, in order to enable creation of the substrate. It is inherent for the GaAs substrate be suitable for detection of infrared light: see paragraph 0029 of the current application for inherency.
In re Claim 6, Shinichiro/Jin/Rennie teaches the sensor chip of Claim 1 as cited above. 
Shinichiro/Jin/Rennie further teaches (e.g., Shinichiro teaches in Figs. 6 and 8.2) that when the semiconductor substrate is viewed in plan, a number of on-chip lenses 122 of the plurality of on-chip lenses in a longitudinal direction is equal to a number of on-chip lenses arranged in a transverse direction.
In re Claim 7, Shinichiro/Jin/Rennie teaches the sensor chip of Claim 1 as cited above, wherein Shinichiro teaches (Fig. 6) that each of the plurality of on-chip lenses 122 is formed in a uniform size.

Response to Arguments
Applicant’ arguments (REMARKS, filed 02/16/21) have been fully considered.
Examiner agrees with Applicant (REMARKS, pages 9-10) that amendment of the specification and claims removed grounds for objections to the specification and drawings.
Examiner agrees with Applicant (REMARKS, page 10) that previously stated grounds for claims objections were corrected; however, as the current Office Action shows, new grounds for claims objections were created.
Examiner agrees with Applicant (REMARKS, page 11) that the amendment removed grounds for rejections of claims under 35 U.S.C. 112(a).
Examiner agrees with Applicant (REMAKRS, page 12) that previously stated grounds for rejections of claims under 35 U.S.C. 112(b) were removed, but, as the current Office Action shows, new grounds for this type of rejection were created.

Responding to the Applicant’ conclusion (REMARKS, page 14), Examiner does not view a current set of examined claims as patentable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/15/21